                                                                Case 2:19-cv-02129-APG-VCF Document 23 Filed 08/31/20 Page 1 of 1



                                                           1     FISHER & PHILLIPS LLP
                                                                 SCOTT M. MAHONEY, ESQ.
                                                           2
                                                                 Nevada Bar No. 1099
                                                           3     300 S. Fourth Street
                                                                 Suite 1500
                                                           4     Las Vegas, NV 89101
                                                                 Telephone: (702) 252-3131
                                                           5     E-Mail Address: smahoney@fisherphillips.com
                                                                 Attorney for Defendant,
                                                           6
                                                                 Global Experience Specialists, Inc.
                                                           7
                                                                                        UNITED STATES DISTRICT COURT
                                                           8
                                                                                              DISTRICT OF NEVADA
                                                           9
                                                                 ELIZABETH GREENE;                          ) Case No. 2:19-cv-02129-APG-VCF
                                                           10                                               )
                                                                                        Plaintiff,          ) STIPULATION AND ORDER
                                                           11                                               ) FOR DISMISSAL
                                                                 v.                                         )
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                                                            )
                          Las Vegas, Nevada 89101




                                                           13    GLOBAL EXPERIENCE SPECIALISTS,             )
                                                                 INC., a Delaware Corporation; ROE business )
                                                           14    organizations I-X; DOE INDIVIDUALS I-X; )
                                                                                                            )
                                                           15                           Defendants.         )
                                                                 ____________________________________ )
                                                           16

                                                           17
                                                                         IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                           18
                                                                 record that this matter be dismissed with prejudice, with each party to bear their own
                                                           19
                                                                 costs and attorney’s fees.
                                                           20
                                                                   FISHER & PHILLIPS                            KEMP & KEMP
                                                           21

                                                           22      By:_______/s/_____________                   By:_______/s/_____________
                                                                   Scott M. Mahoney, Esq.                       James P. Kemp, Esq.
                                                           23      300 S. Fourth Street #1500                   7435 W. Azure Drive #110
                                                                   Las Vegas. NV 89101                          Las Vegas, NV 89130
                                                           24      Attorney for Defendant                       Attorney for Plaintiff
                                                           25
                                                                                                     IT IS SO ORDERED:
                                                           26
                                                                                                     ______________________________________
                                                           27                                        UNITED STATES DISTRICT JUDGE
                                                           28
                                                                                                             August 31, 2020
                                                                                                     Dated:_________________________
                                                                                                            -1–
                                                                 FP 38556430.1
